DETAILED ACTION

This is the First Office Action in response to the above identified patent 

application filed on September 28, 2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
Claim 1, line 12, the limitation “a cam subassembly” is not fully understood because the drawings and the specification do not clearly teach a cam.  It is unclear if the claimed “cam subassembly” inherently requires a cam.  Further, if the cam subassembly is understood as having a cam, it is unclear how the cam is incorporated into the cam subassembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (USP 4,769,866).
 	Williams teaches a gripping system comprising: a pneumatic arm assembly including: an anchoring bracket (attached to lower end of links 2B); a first pair of arms (2B’,2B”) pivotably attached to opposing sides of said anchoring bracket at a pair of respective first positions (2E), each arm in said first pair of arms being adapted to move in a corresponding plane generally perpendicular to an x-y plane; a second pair of arms (2B, 2B’’’) pivotably attached to said opposing sides of said anchoring bracket at a pair of respective second positions, each arm in said second pair of arms being adapted to move in a said corresponding plane; wherein each said second position is disposed at a diagonal to a corresponding said first position, along each of said opposing sides of said anchoring bracket; a cam subassembly (at the end of the piston rod of the pneumatic cylinder 2C) connected to said first pair of arms; and a connector bracket (attached to upper end of links 2B), pivotably attached to said first and second pairs of arms, and motion of said connector bracket results from motion of said first and second pairs of arms; a gripping assembly (1), mounted onto said connector bracket, said gripping assembly including a pair of gripping arms adapted to grip an object (103); and a pneumatic control assembly, including a pneumatic piston (2C) functionally associated with said cam subassembly, configured so that pneumatic changes in said pneumatic piston are applied, via said cam subassembly, to said first pair of arms, so as to drive motion of said first pair of arms, said second pair of arms, said connector bracket, and 
	With respect to claim 2, Williams illustrates the connector bracket includes (see Figures) an upper wall, a back wall perpendicular to said upper wall, and two side walls extending from opposing sides of said back wall, said side walls being perpendicular to said upper wall and to said back wall.
	 With respect to claim 3, Williams illustrates an arm of said first pair of arms is pivotably attached to each of said side walls at a first bracket position, an arm of said second pair of arms is pivotably attached to each of said side walls at a second bracket position, wherein each said second bracket position is disposed at a diagonal to a corresponding said first bracket position, along each of said side walls of said connector bracket.  
	With respect to claim 4, Williams illustrates said gripping assembly is mounted onto a lower surface of said upper wall of said connector bracket.  
	With respect to claim 5, Williams illustrates said gripping assembly includes a second pneumatic assembly (1E), functionally associated with said gripping arms and adapted to move said gripping arms towards and away from each other, to facilitate gripping and releasing of an object.  
	With respect to claim 8, Williams illustrates a first length of said arms in said first pair of arms and a second length of arms in said second pair of arms is the same.

	  With respect to claim 10, the device of Williams is configured (inherent) such that pivotal motion of said first and said second pairs of arms relative to said anchoring bracket is limited by a range of motion of a pneumatic plunger forming part of said pneumatic piston. 
	With respect to claim 11, Williams illustrates each of said arms in said first pair of arms and in said second pair of arms includes a first end, pivotably attached to said anchoring bracket, and a second end, distal to said first end, pivotably attached to said connector bracket.  
	With respect to claim 14, Williams illustrates an object (103) gripped by said gripping arms.  
	With respect to claim 15, Williams teaches the device configured such that during motion of said gripping arms, an angular orientation of said object gripped by said gripping arms relative to said x-y plane remains constant within a threshold of 0.2 degrees (connector bracket remains parallel to the floor during arm extension or retraction). 
With respect to claim 16, Williams teaches a mobilizing system (3) functionally associated with said pneumatic arm assembly, said mobilizing system adapted to at 
With respect to claim 18, Williams inherently teaches while said object is located at an origin height, gripping said object with the gripping arms; and pivoting said first and second pairs of arms relative to said anchoring bracket, causing vertical movement of said gripping arms and said object gripped therebetween to a destination height, wherein, during said pivoting of said first and second pairs of arms, an angular orientation between said object and an x-y plane remains constant within a threshold of 0.2 degrees.  
With respect to claim 19, Williams inherently teaches said gripping system further comprises a mobilizing system (3) functionally associated with the pneumatic arm assembly of said gripping system, said mobilizing system adapted to at least one of (a) move said pneumatic arm assembly so as to change a location of said first and said second pairs of arms within said x-y plane and (b) pivot said pneumatic arm assembly about the z-axis so as to change an orientation of said first and said second pairs of arms within said x-y plane, said method further comprising moving said gripping system using said mobilizing system, while maintaining said object level.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 12, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USP 4,769,866).
Williams does not teach the arms having the claimed length.  It would have been an obvious matter of design choice to configure the first and second arms with a length between 4 cm to 10 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Williams does not teach the device configured such that when said first pair of arms pivot relative to said anchoring bracket from a first orientation to a second orientation utilizing the full range of motion of arms in said first pair of arms, a vertical difference between said second end of each of said arms in said first orientation and said second end of each of said arms in said second orientation is in the range of 20 mm to 50 mm.  It would have been an obvious matter of design choice to size the components of the device such that the range of motion of the arms are 20 mm to 50 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
   Williams does not teach a multiwell plate disposed between said gripping arms.  However, multiwell plates were well known.  See applicant’s admitted prior art on page 1 of the  specification.  As described above, Williams teaches a gripping system.  It 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658